Citation Nr: 1536860	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the appellant's service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 






INTRODUCTION

The appellant served on active duty in from June 1979 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO), in Milwaukee, Wisconsin.   


FINDING OF FACT

The appellant's hypertension is not manifested by diastolic pressure of predominately 110 or more, or systolic pressure of predominately 160 or more;  moreover, it has not been shown that he suffers from other cardiac manifestations and symptoms due to his hypertension. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

In addition, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

This claim arises out of the appellant's submission for an increased disability rating within one year of the original grant of service connection.  In other words, the appellant was initially assigned a noncompensable rating for his hypertension, and the appellant then expressed disagreement with that award.  Where the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date or the rating assigned), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

If there is any notice deficiency present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following:  (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the appellant's contentions as well as the communications provided to him by VA, it is reasonable to expect that the appellant understands what was needed to prevail on his claim.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  He has also proffered documents and statements in support of his claim.  VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and VA has obtained all known documents that would substantiate the appellant's assertions.  As such, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the appellant has been prejudiced thereby).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service treatment and identified post-service treatment records, to include VA treatment records, have been obtained.  The Veteran has also been afforded VA examinations.

The record reflects the appellant most recently underwent a VA medical examination in November 2014 and the results from that examination have been included in the claims folder for review.  The Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claims.

II.  Increased Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims, hereinafter the Court, found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2015).

III.  Facts and Discussion

Service connection for hypertension was granted in a rating action issued in July 2011.  A noncompensable evaluation was assigned in accordance with 38 C.F.R. Part 4, Diagnostic Code 7101.  The rating was subsequently increased to 10 percent, effective from February 2007 (date of claim).

The appellant participated in a VA Hypertension Examination in January 2015.  A blood pressure readings was taken and it was 158/90.  No arteriosclerotic complications were noted.  

Other blood pressure readings taken during the time period of the claim were:  September 2008:  187/107 (no medication); October 2005:  157/112; October 2010:  160/98; February 2014:  155/91; April 2014:  133/84; July 2014:  159/97; September 2014:  106/71; and November 2014:  157/90.  A note from August 2014 indicated that the appellant was not good in taking his medication for the control of his blood pressure and that he might go for days without taking the prescribed medication.  The remaining medical records did not indicate any complications produced by the hypertension and there were no notes suggesting that the appellant's hypertension had any affect on the appellant's daily functions.

The disability rating criteria that has been used in this case may be found at 38 C.F.R. Part 4, Diagnostic Code 7101.  This code, for hypertensive vascular disease, provides for a 10 percent rating when diastolic pressure is predominantly 100 mm or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  If there is hypertension with diastolic pressure predominantly 120 or more, a 40 percent rating is in order.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  

VA regulations define hypertension as a pattern of sustained elevated blood pressure readings, shown on different days, of diastolic pressure of predominately 90 mm or more, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm or more with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 and NOTE 1 (2015).


The medical treatment records clearly show that the appellant suffers from hypertension.  However, those same records indicate that the medication, when he takes the medication, has controlled the disability.  More importantly, none of the records indicate that the appellant has experienced angina pectoris, intermittent claudication, or any other symptoms indicative of a more serious disability.  It is further noted that the systolic blood pressure has never reached 200, and that diastolic blood pressure findings have not been predominately 110 or more.  The medical treatment records also do not show any evidence of click, gallop, murmur, or right ventricular hypertrophy.

Based on the evidence of record, the Board finds a rating in excess of 10 percent under the criteria for this diagnostic code is not warranted.  The medical evidence does not indicate diastolic blood pressure findings predominantly 100 or more.  In fact, over the past several years, the appellant's diastolic pressure readings have remained steady or actually decreased.  Out of the blood pressure readings taken over the years, the diastolic readings have been predominately 100 or less.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4 (2015), whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no provision upon which to assign a higher rating.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, supra.  In short, the evidence of record is not in equipoise, and that same evidence is against finding that the appellant is entitlement to a disability evaluation for hypertension in excess of 10 percent.

IV.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for hypertension is inadequate.  A comparison between the level of severity and symptomatology of the appellant's condition with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the appellant's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the appellant's hypertension is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for this condition.  Additionally, there is not shown to be evidence of marked interference with employment solely due to his hypertension.  There is nothing in the record, which suggests that hypertension markedly impacts his ability to obtain and maintain employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. In short, there is nothing in the record to indicate that there is impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2014) is not warranted.

The Board has considered whether the issue of a total disability rating for compensation based on individual unemployability is raised by the record but finds that it is not.  See Rice v Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a service member submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider total disability based on individual unemployability).  In this case, there is no indication that the appellant is unable to obtain or maintain employment solely as a result of his service-connected hypertension.


ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


